Citation Nr: 0711905	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-35 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran had active service from December 1942 to August 
1945.  He died in February 1997.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the claim for 
service connection for the cause of the veteran's death.  The 
appellant perfected an appeal of that denial.


FINDINGS OF FACT

1.  The veteran died in February 1997.  

2.  The veteran had no service-connected disabilities at the 
time of his death.

3.  The immediate cause of death listed on the death 
certificate was cardiorespiratory arrest; the antecedent 
cause of death listed on the death certificate was chronic 
hypertensive cardiovascular disease; and the underlying cause 
of death on the death certificate was hemorrhagic 
cerebrovascular accident.

4.  The veteran did not have chronic hypertensive 
cardiovascular disease during service or within one year of 
separation from service.

5.  The veteran did not have a hemorrhagic cerebrovascular 
accident during service or within one year of separation from 
service.

6.  The veteran did not have beriberi or malaria during 
service or have malaria within one year of separation from 
service.

7.  The cause of the veteran's death, chronic hypertensive 
cardiovascular disease due to hemorrhagic cerebrovascular 
accident, was not a result of service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim in a letter sent 
in August 2003, which were specifically intended to address 
the requirements of the VCAA.  The VCAA letter advised the 
appellant of what the evidence must show to establish service 
connection for the cause of the veteran's death.  
Accordingly, the appellant was informed of the information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  

As for the evidence to be provided by the appellant, she was 
specifically advised in the VCAA letter to inform VA of 
medical evidence pertaining to treatment of the veteran and 
to submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated the veteran.  The RO also asked 
the appellant to submit medical evidence that relates the 
veteran's death to a disability that had its onset during 
service and to ask the physician who signed the veteran's 
death certificate to provide bases, reason, and rationale for 
identifying the cause of death.  

In the VCAA letter, the appellant was advised that VA would 
request all records held by Federal agencies, to include the 
veteran's service medical records or other military records 
along with any medical records at VA hospitals, if such 
records are needed for her claim.  She was also told that VA 
would make reasonable efforts to help her get private records 
or evidence necessary to support her claim for benefits.

In the VCAA letter, the RO told the appellant that she may 
submit the necessary evidence, to include medical evidence 
that relates the veteran's death to a disability that had its 
onset during service.  The VCAA letter thus complied with the 
"give us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letter informed the appellant that 
she could submit or identify evidence other than what was 
specifically requested by VA.

In short, the record indicates that the appellant received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was adjudicated by the RO in March 2004, after the 
August 2003 VCAA letter.  Therefore, the timing of the VCAA 
notice is not at issue.

In Dingess/Hartman, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  
Element (3) is in dispute, and was addressed by the VCAA 
letter described above.  While VA has not provided the 
appellant notice of element (4) and (5), degree of disability 
and effective date, such lack of notice is rendered moot via 
the RO's denial of service connection for the cause of the 
veteran's death.  In other words, any lack of advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  Because the 
Board concludes below that the preponderance of the evidence 
is against the claim for service connection for the cause of 
the veteran's death, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran).    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. 
The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.  The evidence of record includes service medical 
records, private medical records, and the veteran's death 
certificate.

The Board observes that VA did not obtain a medical opinion 
regarding whether the cause of the veteran's death was 
related to his active service.  However, for reasons 
explained immediately below, such a medical opinion is not 
necessary.

Under 38 C.F.R. § 3.159(c)(4), in initial service connection 
claims, the VA must provide a VA medical examination or 
obtain a medical opinion when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability; (2) evidence establishing that an event, 
injury, or disease occurred in service; (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The record is missing critical evidence that an event, 
injury, or disease occurred in service, and the appellant's 
claim for service connection for the cause of the veteran's 
death is being denied on that basis.  The outcome of this 
issue thus hinges on matters other than those which are 
amenable to a VA medical opinion. 

Specifically, resolution of the claim of entitlement to 
service connection for the cause of the veteran's death 
hinges upon whether the veteran had chronic hypertensive 
cardiovascular disease or a cerebrovascular accident in 
service, or a disease in service leading to such 
disabilities.  That question cannot be answered via medical 
examination or opinion, but rather on evidence such as the 
service medical records.

As explained in greater detail below, the outcome of the 
claim of service connection for the cause of the veteran's 
death hinges on what occurred, or more precisely what did not 
occur, during service.  In the absence of evidence of in-
service disease or injury, referral of this case for an 
opinion as to etiology would in essence place the physician 
in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed disability and 
his military service would necessarily be based solely on the 
appellant's and the late veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  Obtaining a medical nexus 
opinion under the circumstances presented in this case would 
be a useless exercise.  In the absence of evidence of the in-
service incurrence of chronic hypertensive cardiovascular 
disease, a cerebrovascular accident, or a disease leading to 
such disabilities, there is no need for a medical nexus 
opinion.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of the in-service incurrence 
of chronic hypertensive cardiovascular disease, a 
cerebrovascular accident, or a disease leading to such 
disabilities.

Under the circumstances presented in this case, a remand 
ordering a medical opinion would serve no useful purpose.  
See Soyini, supra.  Accordingly, the Board has determined 
that a medical opinion is not necessary in the instant case

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. 
§ 3.103 (2006).  She has obtained the services of a 
representative, who has presented argument on her behalf.  
She has not requested a hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for a brain hemorrhage, a brain thrombosis, or a 
cardiovascular disease, to include hypertension, when it is 
manifested to a compensable degree within one year following 
discharge from active service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Certain tropical diseases shall be granted service connection 
as a result of tropical service, although not otherwise 
established as incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
Malaria is one of the diseases listed as eligible for 
presumptive service connection as a tropical disease.  38 
C.F.R. §§ 3.307(a)(4), 3.309(b).

For former prisoners of war (POWs) detained not less than 30 
days, service connection for beriberi, including beriberi 
heart disease, may be established if manifested to a degree 
of 10 percent disabling any time after service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 9 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2006).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).



Service connection - cause of the veteran's death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 C.F.R. 
§ 3.312(b).  Contributory cause of death is inherently one 
not related to the principal cause.  In order to constitute 
the contributory cause of death it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Analysis

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).
  
There is no question that element (1) has been met.  The 
Board's discussion will therefore focus on elements (2) and 
(3).

The veteran died in February 1997.  He had no service-
connected disabilities at the time of his death.  The 
immediate cause of death listed on the death certificate was 
cardiorespiratory arrest; the antecedent cause of death 
listed on the death certificate was chronic hypertensive 
cardiovascular disease; and the underlying cause of death on 
the death certificate was hemorrhagic cerebrovascular 
accident.

During his lifetime, the veteran asserted that he had 
beriberi and essential hypertension during service.  Service 
connection was denied for beriberi and essential hypertension 
in a May 1997 rating decision.  The appellant has alleged 
that the veteran had beriberi and malaria in service, which 
led to his fatal hypertensive cardiovascular disease and 
cerebrovascular accident.

Competent medical evidence indicates that hypertensive 
cardiovascular disease and cerebrovascular accident were not 
diagnosed in service or within the one-year presumptive 
period after the veteran's separation from active service.  
See 38 C.F.R. § 3.309(a) (2006).  The veteran's limited 
service records reflect no complaints of cardiac or 
neurological symptomatology, or findings or treatment of 
hypertension, another cardiovascular disease, or a 
cerebrovascular accident.  A report of an undated separation 
physical examination, which was conducted when the veteran 
was 24 years (he was born in March 1921) and, thus, 
apparently conducted sometime from March 1945 to March 1946, 
reflects that the cardiovascular system was negative for 
abnormalities.  The veteran's pulse rates were 74, 84, and 
78.  Blood pressure readings were not taken.  The veteran 
denied any significant disease, wound, or injuries.  In an 
April 1946 declaration of applicant, the veteran stated that 
to the best of his knowledge and belief, he was sound and 
well.  In an April 1946 affidavit for Philippine Army 
personnel, the veteran stated that his only wound or illness 
"incurred from 8 Dec 41, to date of return to mil control" 
was a gasoline burn for which he was treated from July 1945 
to August 1945 with no permanent disability incurred.  
Further, the evidence of record indicates that the veteran 
was first diagnosed with chronic hypertensive cardiovascular 
disease and cerebrovascular disease in February 1997, over 50 
years after separation from active service.  Moreover, the 
veteran first claimed essential hypertension in April 1996, 
over 50 years after separation from active service.  

As for the appellant's claim that the veteran had malaria in 
service, the veteran had tropical service.  However, the 
service medical records reflect no diagnosis, findings, or 
treatment of malaria.  There is also no competent evidence 
that malaria was diagnosed within one year of separation from 
active service.  See 38 C.F.R. §§ 3.307(a)(4), 3.309(b).  In 
fact, there is no competent medical evidence that the veteran 
ever had malaria.  Moreover, as the veteran was not a former 
POW and, thus, not entitled to a lifelong presumption of 
service connection for beriberi, it must be shown that he had 
beriberi in service.  His service medical records reflect no 
diagnosis, findings, or treatment of beriberi.  Indeed, there 
is no competent medical evidence that the veteran ever had 
beriberi.  

In short, there is no evidence of an in-service incurrence of 
disease to satisfy element (2).  

The only evidence that the veteran had hypertension, another 
cardiovascular disease, or a cerebrovascular accident in 
service or within the one-year presumptive period after his 
separation from active service emanated from the veteran and 
the appellant.  Likewise, the only evidence that the veteran 
had beriberi or malaria in service emanated from the veteran, 
appellant, and her representative.  To the extent that the 
veteran was making such assertions and that the appellant and 
her representative are making such assertions, it is now well 
established that an opinion of a person without medical 
training or experience, such as the veteran, the appellant, 
and her representative, on medical matters such as diagnosis 
and etiology is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The opinions of the 
veteran, the appellant, and her representative are entitled 
to no weight of probative value.

Thus, after consideration of the evidence of record, the 
Board concludes that there is no indication of incurrence in 
service of any of the diseases that caused the veteran's 
death and, for that matter, beriberi and malaria.

The Board additionally observes that in the absence of an in-
service incurrence or aggravation of a disease or injury, it 
follows that element (3), medical evidence of a nexus between 
the claimed in-service disease or injury and death, is 
necessarily lacking also.  Such is the case here.  

The appellant contends the veteran's in-service beriberi and 
malaria led to the cause of the veteran's death.  As noted 
above, it is now well settled that a layperson without 
medical training, such as the appellant, is not qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Espiritu, supra; see also 38 C.F.R. § 
3.159.  The appellant's opinion on medical matters such as 
nexus is accordingly lacking in probative value.

The Board adds that the appellant has been accorded ample 
opportunity to obtain and submit medical nexus evidence in 
support of her claim; she has not done so.  
See 38 C.F.R. § 5107(a) (West 2002) (it is a claimant's 
responsibility to support a claim for VA benefits).

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for the cause 
of the veteran's death is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


